Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action has been issued in response to amendment filed 06/16/2022 

Response to Arguments
Applicant's arguments filed 06/16/2022, with respect to applicant’s arguments of the remarks (numbered as pages 9-10) which recites: 
“According to claims 1, 6, and 8, as presented herein, the use status of the user includes information regarding a detergent (a body soap, a shampoo, and the like) used by the user (see, e.g., paragraph [0031] of the application publication). To obtain that information regarding the detergent, the processor is provided with a functionality for analyzing images and sentences associated with the predetermined information for further analysis related to the result of analysis (see, e.g., paragraphs [0070], [0074], and [0075] of the application publication); (see, e.g., image etc. analysis unit 103 in Fig. 4, SS24 in Fig. 7, and Figs. 8 and 9 of the application publication). Applicant submits that the cited references fail to disclose or suggest at least these features. 
According to the claimed invention, it is possible to appropriately generate or update an algorithm for a water circulation management system. For example, it is useful for the smooth operation of the water circulation management system installed in the event of a disaster. 
For at least the above reasons, the cited references, taken alone or in combination, fail to disclose, suggest, or otherwise render obvious the features recited in the independent claims. Thus, the independent claims are believed to be allowable. The dependent claims are believed to be allowable at least by virtue of their dependence on the independent claims, and for the additional 
 
 
features recited. Accordingly, reconsideration and withdrawal of the rejections under 35 U.S.C. § 103 are in order and respectfully requested”

The examiner respectfully disagrees. While Applicant’s comments are well taken and appreciated, Applicant’s arguments are not found persuasive. Examiner notes that detergent is not explicitly limited to a body soap, and/or a shampoo based on the claimed limitation, and using BRI is interpreted as a detergent for washing machines. The amended claim limitations “and wherein the processor further comprises a functionality for analyzing images and sentences associated with the predetermined information for further analysis related to the result of analysis” is taught by Ebrom [0069] Examples of materials for holding the information include magnetic strips, bar codes, and images of encoded data including color patterns, shape patterns, plain texts, numeric identifiers, and the like. An appliance having a cycle architecture and being in communication with a performance tag (as for example by using a consumable reader) can optimize the cycle of operation in the appliance for the article in response to the cycle structure, data about a cycle structure, and/or data about a consumable held by the performance tag. Examiner additionally notes that regarding to applicant’s arguments pertaining updating an algorithm for water circulation management system….in the event of a disaster, that these limitations are not claimed. Therefore, the 103 rejection is maintained for all independent, and dependent claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, 12, and, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ebrom et al. (US20100161082A1, herein Ebrom), in view of Manabe et al. (JP2008136974A, note a machine translation is being used for mapping, herein Manabe).

Regarding claim 1, Ebrom teaches an information processing device for managing replacement of one or more filters for a water circulation management system (Ebrom, [0339] a water filter cartridge system 5030 that may find particular utility in a water dispensing system 5032. Such as found in a refrigeration appliance 5034. The present invention also has utility in other appliances and environments and for filtering liquids other than water, [0062] invention includes filters used by an appliance 12. Refrigerators, dryers, washers, and dishwashers are all known to use filters that are consumed in the sense that they must be replaced after a certain amount of time or usage due to wear and dirtying of the filter, water utilization unit as valve, [0203] The control board has at least one processor able to execute software (also known sometimes as firmware) and control some part of the appliance control system apparatus), [0030] FIG. 20 is a flow chart illustrating an exemplary water filter cartridge replacement process according to one embodiment of the invention) 
equipped with a water passage that purifies water output from a water utilization unit using one or more filters and circulates treated water to the water utilization unit, (Ebrom, [0062] Refrigerators, dryers, washers, and dishwashers are all known to use filters that are consumed in the sense that they must be replaced after a certain amount of time or usage due to wear and dirtying of the filter. Filters, in particular, depending on the embodiment may be construed as a consumable, a consumable holder, or both, [0079] The consumable holder 16 can receive resources from the appliance 12, act on the resources, and return the modified resources to the appliance. For example, in a washing machine or dishwasher, the consumable holder 16 can receive water from the appliance 12 and return that water to the appliance 12 as grey water or as water mixed with detergent), 
the information processing device comprising: A processor coupled to a memory containing a database; (Ebrom, [0370] Based on instructions and other information contained in the memory associated with the controller, [0237] the appliance 12 has stored or access to a database or table of operating cycles for different consumables 24 and/or consumable holders 16); 
A communication unit that controls communication with other devices through a network (Ebrom, [0193] virtual router 70 can also be applied in a variety of other network configurations in order to enable communication between objects in the system.); 
and a display for displaying images (Ebrom, [0353] a display on a user interface, such as a message or image) 
wherein the processor comprises functionality for; Acquiring predetermined information necessary for analysis of each of performance of the one or more filters, collected water, and status of use by a user of the water utilization unit, (Ebrom, [0358] The filter cartridge 5050 can also include various sensors for determining parameters associated with filter cartridge usage, [0357] The identifying element 5075 and/or controller can track the total volume of water that passes through each filter cartridge 5050 and/or the total time that each filter cartridge 5050 is used, [0361] A determination of filter cartridge compatibility can be made based on one or more desired filter cartridge traits, such as filter cartridge manufacturer, filter cartridge size, filter type, remaining filter capacity, filter age, and/or whether the filter cartridge is new or used. This can be accomplished by the reading element 5076, which obtains filter cartridge information from the identifying element 5075. The reading element 5076 can send the filter cartridge information to the controller); 
the predetermined information includes information from the sensors (Ebrom, [0358] The filter cartridge 5050 can also include various sensors for determining parameters associated with filter cartridge usage, [0357] The identifying element 5075 and/or controller can track the total volume of water that passes through each filter cartridge 5050 and/or the total time that each filter cartridge 5050 is used).
obtaining an analysis result by analyzing the one or more filters based on the predetermined information (Ebrom, [0361] The controller can compare the filter cartridge information obtained by the reading element 5076 to compatible filter cartridge information contained in the memory of the controller in order to determine whether the filter cartridge 5050 is compatible, [0371] If the filter cartridge 5050 is compatible, then at step 5118, the reading element 5076 sends all information obtained from the identifying element 5075 to the controller to be stored in the memory, all filter cartridge-related parameters are set, and the user interface, if present, is updated to reflect current filter cartridge 5050 information. Normal operation of the water dispensing system 5032 and the water filter cartridge system 5030 can begin, [0357] The identifying element 5075 and/or controller can track the total volume of water that passes through each filter cartridge 5050 and/or the total time that each filter cartridge 5050 is used); 
obtaining a result of analysis by analyzing the performance of the one or more filters or the collected water based on the analysis result; (Ebrom, [0358] Information gathered by the sensors can be sent to the controller and can be used to control filter cartridge 5050 and filter cartridge system 5030 operation. Based on the sensed parameters and information about the filter cartridge 5050 obtained from the identifying element 5075, the performance of the filter cartridge 5050, [0009] performance metric). (i.e. the predetermined data is the filter cartridge information in the memory and the parameters being sensed from the sensors, the analysis result could be whether the filter cartridge is compatible or the volume of water passing through the filter, based on the analysis result such as yes the filter cartridge is compatible or an amount of water passing through a filter to determine performance which is the result of analysis ) 
wherein the one or more filters include multiple filters with different performance and/or capacity (Ebrom, [0350] the appliance 5034 can automatically detect the water filter cartridge system 5030 and discover its capabilities. This also enables the water filter cartridge system 5030 control methods and algorithms to reside on the controller, rather than on the main appliance control. Because of this modular functionality, the appliance 5034 will be able to accept a larger variety of filters and can easily adapt to new features and configurations associated with the filter cartridge system 5030. The appliance 5034 can also automatically discover filter cartridges 5050 and the status of any installed filter cartridge 5050 can be communicated to the appliance 5034, [0062] includes filters used by an appliance 12 ), and include a regenerated filter in which a regeneration method and a storage method capable of improving a condition of a used filter based on the analysis result and the result of analysis (Ebrom, [0358] Information gathered by the sensors can be sent to the controller and can be used to control filter cartridge 5050 and filter cartridge system 5030 operation. Based on the sensed parameters and information about the filter cartridge 5050 obtained from the identifying element 5075, the performance of the filter cartridge 5050 can be adjusted … using the user interface, the user select operational properties of the filter cartridge 5050 and filter cartridge sys tem5030 that will lengthen the life of the filter cartridge 5050 while diminishing the level of filtration of water, or vice versa) are selected and implemented (Ebrom, [0084] control the operation of all of the components and the associated devices to implement an operation or cycle for the appliance, [0091] The messages can include command messages that are used to implement a physical domestic operation cycle of the appliance) , wherein the predetermined information includes information capable of obtaining analysis data (Ebrom, [0358] The filter cartridge 5050 can also include various sensors for determining parameters associated with filter cartridge usage) for estimating (Ebrom, [0352] filter cartridge life algorithm) and detecting the degree of wear of each of the multiple filters (Ebrom, [0355] LED light can be changed to different colors or blinked on and off to provide information about the status of the filter cartridge 5050. For example, when a new filter cartridge 5050 is installed, the LED light can be a steady blue color. When the filter cartridge 5050 has only 10% remaining capacity, the LED light can be a steady red color), the analysis data is stored in the database,  (Ebrom, [0237]  Another manner of implementation is for the consumable 24 and/or consumable holder 16 to have an identifier, and the appliance 12 has stored or access to a database or table of operating cycles for different consumables 24 and/or consumable holders 16).
wherein the processor further comprises a functionality for visualizing the current capabilities of each filter at the display (Ebrom, [0009] The graphical user interface also displays information about a selection for a cycle of operation or options for a cycle of operation based on the information. The information can be about an amount, a price, an attribute, a resource usage, a performance metric, a consumables usage, and/or replenishment data, [0357] The identifying element 5075 and/or controller can track the total volume of water that passes through each filter cartridge 5050 and/or the total time that each filter cartridge 5050 is used)
 by normalizing the capabilities of one or more filter based on the result of analysis (Ebrom, [0358] Information gathered by the sensors can be sent to the controller and can be used to control filter cartridge 5050 and filter cartridge system 5030 operation. Based on the sensed parameters and information about the filter cartridge 5050 obtained from the identifying element 5075, the performance of the filter cartridge 5050 can be adjusted) 
and individually scoring the capabilities of the filters (Ebrom, [0358] the performance of the filter cartridge 5050… using the user interface, the user select operational properties of the filter cartridge 5050 and filter cartridge sys tem5030 that will lengthen the life of the filter cartridge 5050 while diminishing the level of filtration of water, or vice versa, [0354] The LED light can be changed to different colors or blinked on and off to provide information about the status of the filter cartridge 5050. For example, when a new filter cartridge 5050 is installed, the LED light can be a steady blue color. When the filter cartridge 5050 has only 10% remaining capacity, the LED light can be a steady red color. When the filter cartridge 5050 expires, the light can blink red on and off until the filter cartridge 5050 is replaced. ). (i.e. while paragraph 0081 in the specification describes a numerical scoring system, this terminology is not used in the claims. Examiner interprets scoring as a ranking in performance, such as if the filter needs to be changed sooner or not based on the LED light color), and wherein the processor further comprises a functionality for analyzing images and sentences associated with the predetermined information for further analysis related to the result of analysis ([0069] Examples of materials for holding the information include magnetic strips, bar codes, and images of encoded data including color patterns, shape patterns, plain texts, numeric identifiers, and the like. An appliance having a cycle architecture and being in communication with a performance tag (as for example by using a consumable reader) can optimize the cycle of operation in the appliance for the article in response to the cycle structure, data about a cycle structure, and/or data about a consumable held by the performance tag).
Ebrom does not teach the water circulation management system includes a treated water sensor that senses the treated water input to the water utilization unit and a drainage water sensor that senses drainage water output from the water utilization unit, treated water sensor and the drainage water sensor
Manabe teaches the water circulation management system includes a treated water sensor that senses the treated water input to the water utilization unit and a drainage water sensor that senses drainage water output from the water utilization unit, treated water sensor and the drainage water sensor (Manabe, Page 8 lines 17-20, The first control unit 17 outputs the treated water flow rate detected by the treated water flow rate sensor 6 and the concentrated water drainage flow rate detected by the wastewater flow rate sensor 41 to the second control unit 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ebrom’s teaching of a water circulation management system managing the replacement of one or more filters, using predetermined information from sensor data with Manabe’s teaching of a treated water sensor and a drainage water sensor. The combined teaching provides an expected result of a water circulation management system managing the replacement of one or more filters using predetermined information from a treated water sensor and a drainage water sensor. Therefore, one of ordinary skill in the art would be motivated because by measuring the water flow of the treated and drainage water sensor a more accurate estimation on the filter life can be determined. 

Regarding claim 5, Ebrom teaches the information processing device according to claim 1, wherein the processor further comprises an incentive provision functionality for providing predetermined relevant information that results in performing at least one of providing various kinds of information by a user (Ebrom, [0358], using the user interface, the user select operational properties of the filter cartridge 5050 and filter cartridge system 5030 that will lengthen the life of the filter cartridge 5050 while diminishing the level of filtration of water), collecting the used filter by a user and the replacement of one or more filters by a user, necessary for disclosing or generating the predetermined information (Ebrom, [0355] If the controller determines that the filter cartridge has no remaining life, the user can be alerted that a filter replacement is required, [0353]  reading element 5076 indicates that the filter cartridge 5050 needs to be changed. Upon replacement of the filter, the indicator will automatically be turned off and reset, [0059] the amount of a given additive needed for a particular load will vary depending on the concentration of that additive. The amount of a particular additive needed to complete a cycle of operation will also depend on the amount and type of laundry being treated, as well as the condition of the laundry (e.g. soil and stain level). The amount, type, and condition of the laundry can be determined utilizing information Supplied by the user, information gathered by sensors associated with the appliance, or information otherwise obtained during the operation of the appliance 12), 

Regarding Claim 6, Ebrom teaches A non-transitory computer readable medium storing a program for causing a computer to execute a control process (Ebrom, [0075] memory of the controller 32 or into the memory at least one control board within the process control apparatus 14), 
the computer being for controlling information processing for managing replacement of one or more filters for a water circulation management system (Ebrom, [0339] a water filter cartridge system 5030 that may find particular utility in a water dispensing system 5032. Such as found in a refrigeration appliance 5034. The present invention also has utility in other appliances and environments and for filtering liquids other than water, [0062] invention includes filters used by an appliance 12. Refrigerators, dryers, washers, and dishwashers are all known to use filters that are consumed in the sense that they must be replaced after a certain amount of time or usage due to wear and dirtying of the filter, water utilization unit as valve, [0203] The control board has at least one processor able to execute software (also known sometimes as firmware) and control some part of the appliance control system apparatus), [0030] FIG. 20 is a flow chart illustrating an exemplary water filter cartridge replacement process according to one embodiment of the invention) 
equipped with a water passage that purifies water output from a water utilization unit using one or more filters and circulates treated water to the water utilization unit (Ebrom, [0062] Refrigerators, dryers, washers, and dishwashers are all known to use filters that are consumed in the sense that they must be replaced after a certain amount of time or usage due to wear and dirtying of the filter. Filters, in particular, depending on the embodiment may be construed as a consumable, a consumable holder, or both, [0079] The consumable holder 16 can receive resources from the appliance 12, act on the resources, and return the modified resources to the appliance. For example, in a washing machine or dishwasher, the consumable holder 16 can receive water from the appliance 12 and return that water to the appliance 12 as grey water or as water mixed with detergent) 
the control process comprising: an acquisition step that comprises acquiring predetermined information necessary for analysis of each of performance of the one or more filters, collected water, and status of use by a user of the water utilization unit (Ebrom, [0358] The filter cartridge 5050 can also include various sensors for determining parameters associated with filter cartridge usage, [0357] The identifying element 5075 and/or controller can track the total volume of water that passes through each filter cartridge 5050 and/or the total time that each filter cartridge 5050 is used, [0361] A determination of filter cartridge compatibility can be made based on one or more desired filter cartridge traits, such as filter cartridge manufacturer, filter cartridge size, filter type, remaining filter capacity, filter age, and/or whether the filter cartridge is new or used. This can be accomplished by the reading element 5076, which obtains filter cartridge information from the identifying element 5075. The reading element 5076 can send the filter cartridge information to the controller); 
the predetermined information includes information from the sensors (Ebrom, [0358] The filter cartridge 5050 can also include various sensors for determining parameters associated with filter cartridge usage, [0357] The identifying element 5075 and/or controller can track the total volume of water that passes through each filter cartridge 5050 and/or the total time that each filter cartridge 5050 is used).
an analysis step that comprises analyzing the one or more filters based on the predetermined information  acquired in the acquisition step (Ebrom, [0361] The controller can compare the filter cartridge information obtained by the reading element 5076 to compatible filter cartridge information contained in the memory of the controller in order to determine whether the filter cartridge 5050 is compatible, [0371] If the filter cartridge 5050 is compatible, then at step 5118, the reading element 5076 sends all information obtained from the identifying element 5075 to the controller to be stored in the memory, all filter cartridge-related parameters are set, and the user interface, if present, is updated to reflect current filter cartridge 5050 information. Normal operation of the water dispensing system 5032 and the water filter cartridge system 5030 can begin, [0357] The identifying element 5075 and/or controller can track the total volume of water that passes through each filter cartridge 5050 and/or the total time that each filter cartridge 5050 is used); 
an analyzing step that comprises analyzing the performance of the one or more filters or the collected water based on an analysis result obtained by the analysis step; (Ebrom, [0358] Information gathered by the sensors can be sent to the controller and can be used to control filter cartridge 5050 and filter cartridge system 5030 operation. Based on the sensed parameters and information about the filter cartridge 5050 obtained from the identifying element 5075, the performance of the filter cartridge 5050, [0009] performance metric). (i.e. the predetermined data is the filter cartridge information in the memory and the parameters being sensed from the sensors, the analysis result could be whether the filter cartridge is compatible or the volume of water passing through the filter, based on the analysis result such as yes the filter cartridge is compatible or an amount of water passing through a filter to determine performance which is the result of analysis ); 
wherein the one or more filters include multiple filters with different performance and/or capacity (Ebrom, [0350] the appliance 5034 can automatically detect the water filter cartridge system 5030 and discover its capabilities. This also enables the water filter cartridge system 5030 control methods and algorithms to reside on the controller, rather than on the main appliance control. Because of this modular functionality, the appliance 5034 will be able to accept a larger variety of filters and can easily adapt to new features and configurations associated with the filter cartridge system 5030. The appliance 5034 can also automatically discover filter cartridges 5050 and the status of any installed filter cartridge 5050 can be communicated to the appliance 5034, [0062] includes filters used by an appliance 12 ), and include a regenerated filter in which a regeneration method and a storage method capable of improving a condition of a used filter based on the analysis result and the result of analysis (Ebrom, [0358] Information gathered by the sensors can be sent to the controller and can be used to control filter cartridge 5050 and filter cartridge system 5030 operation. Based on the sensed parameters and information about the filter cartridge 5050 obtained from the identifying element 5075, the performance of the filter cartridge 5050 can be adjusted … using the user interface, the user select operational properties of the filter cartridge 5050 and filter cartridge sys tem5030 that will lengthen the life of the filter cartridge 5050 while diminishing the level of filtration of water, or vice versa) are selected and implemented (Ebrom, [0084] control the operation of all of the components and the associated devices to implement an operation or cycle for the appliance, [0091] The messages can include command messages that are used to implement a physical domestic operation cycle of the appliance), wherein the predetermined information includes information capable of obtaining analysis data (Ebrom, [0358] The filter cartridge 5050 can also include various sensors for determining parameters associated with filter cartridge usage) for estimating (Ebrom, [0352] filter cartridge life algorithm) and detecting the degree of wear of each of the multiple filters (Ebrom, [0355] LED light can be changed to different colors or blinked on and off to provide information about the status of the filter cartridge 5050. For example, when a new filter cartridge 5050 is installed, the LED light can be a steady blue color. When the filter cartridge 5050 has only 10% remaining capacity, the LED light can be a steady red color), the analysis data is stored as a database (Ebrom, [0237]  Another manner of implementation is for the consumable 24 and/or consumable holder 16 to have an identifier, and the appliance 12 has stored or access to a database or table of operating cycles for different consumables 24 and/or consumable holders 16).
 , and wherein the control process further comprises a displaying step that comprises visualizing the current capabilities of each filter (Ebrom, [0009] The graphical user interface also displays information about a selection for a cycle of operation or options for a cycle of operation based on the information. The information can be about an amount, a price, an attribute, a resource usage, a performance metric, a consumables usage, and/or replenishment data, [0357] The identifying element 5075 and/or controller can track the total volume of water that passes through each filter cartridge 5050 and/or the total time that each filter cartridge 5050 is used )
 by normalizing the capabilities of one or more filters based on a result of analysis obtained by the analyzing step (Ebrom, [0358] Information gathered by the sensors can be sent to the controller and can be used to control filter cartridge 5050 and filter cartridge system 5030 operation. Based on the sensed parameters and information about the filter cartridge 5050 obtained from the identifying element 5075, the performance of the filter cartridge 5050 can be adjusted) 
and individually scoring the capabilities of the filters (Ebrom, [0358] the performance of the filter cartridge 5050… using the user interface, the user select operational properties of the filter cartridge 5050 and filter cartridge sys tem5030 that will lengthen the life of the filter cartridge 5050 while diminishing the level of filtration of water, or vice versa, [0354] The LED light can be changed to different colors or blinked on and off to provide information about the status of the filter cartridge 5050. For example, when a new filter cartridge 5050 is installed, the LED light can be a steady blue color. When the filter cartridge 5050 has only 10% remaining capacity, the LED light can be a steady red color. When the filter cartridge 5050 expires, the light can blink red on and off until the filter cartridge 5050 is replaced). (i.e. while paragraph 0081 in the specification describes a numerical scoring system, this terminology is not used in the claims. Examiner interprets scoring as a ranking in performance, such as if the filter needs to be changed sooner or not based on the LED light color).
Wherein the control process further comprises a step for analyzing images and sentences associated with the predetermined information for further analysis related to the result of analysis (Ebrom, [0069] Examples of materials for holding the information include magnetic strips, bar codes, and images of encoded data including color patterns, shape patterns, plain texts, numeric identifiers, and the like. An appliance having a cycle architecture and being in communication with a performance tag (as for example by using a consumable reader) can optimize the cycle of operation in the appliance for the article in response to the cycle structure, data about a cycle structure, and/or data about a consumable held by the performance tag).
Ebrom does not teach the water circulation management system includes a treated water sensor that senses the treated water input to the water utilization unit and a drainage water sensor that senses drainage water output from the water utilization unit, …treated water sensor and the drainage water sensor;
Manabe teaches the water circulation management system includes a treated water sensor that senses the treated water input to the water utilization unit and a drainage water sensor that senses drainage water output from the water utilization unit, … treated water sensor and the drainage water sensor; (Manabe, Page 8 lines 17-20, The first control unit 17 outputs the treated water flow rate detected by the treated water flow rate sensor 6 and the concentrated water drainage flow rate detected by the wastewater flow rate sensor 41 to the second control unit 22). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ebrom’s teaching of a water circulation management system managing the replacement of one or more filters, using predetermined information from sensor data with Manabe’s teaching of a treated water sensor and a drainage water sensor. The combined teaching provides an expected result of a water circulation management system managing the replacement of one or more filters using predetermined information from a treated water sensor and a drainage water sensor. Therefore, one of ordinary skill in the art would be motivated because by measuring the water flow of the treated and drainage water sensor a more accurate estimation on the filter life can be determined.


Regarding claim 8, Ebrom teaches An information processing method to be executed by an information processing device for managing replacement of one or more filters for a water circulation management system (Ebrom, [0339] a water filter cartridge system 5030 that may find particular utility in a water dispensing system 5032. Such as found in a refrigeration appliance 5034. The present invention also has utility in other appliances and environments and for filtering liquids other than water, [0062] invention includes filters used by an appliance 12. Refrigerators, dryers, washers, and dishwashers are all known to use filters that are consumed in the sense that they must be replaced after a certain amount of time or usage due to wear and dirtying of the filter, water utilization unit as valve, [0203] The control board has at least one processor able to execute software (also known sometimes as firmware) and control some part of the appliance control system apparatus), [0030] FIG. 20 is a flow chart illustrating an exemplary water filter cartridge replacement process according to one embodiment of the invention) 
 equipped with a water passage that purifies water output from a water utilization unit using one or more filters and circulates treated water to the water utilization unit (Ebrom, [0062] Refrigerators, dryers, washers, and dishwashers are all known to use filters that are consumed in the sense that they must be replaced after a certain amount of time or usage due to wear and dirtying of the filter. Filters, in particular, depending on the embodiment may be construed as a consumable, a consumable holder, or both, [0079] The consumable holder 16 can receive resources from the appliance 12, act on the resources, and return the modified resources to the appliance. For example, in a washing machine or dishwasher, the consumable holder 16 can receive water from the appliance 12 and return that water to the appliance 12 as grey water or as water mixed with detergent), 
the information processing method comprising: an acquisition step that comprises acquiring predetermined information necessary for analysis of each of performance of the one or more filters, collected water, and status of use by a user of the water utilization unit (Ebrom, [0358] The filter cartridge 5050 can also include various sensors for determining parameters associated with filter cartridge usage, [0357] The identifying element 5075 and/or controller can track the total volume of water that passes through each filter cartridge 5050 and/or the total time that each filter cartridge 5050 is used, [0361] A determination of filter cartridge compatibility can be made based on one or more desired filter cartridge traits, such as filter cartridge manufacturer, filter cartridge size, filter type, remaining filter capacity, filter age, and/or whether the filter cartridge is new or used. This can be accomplished by the reading element 5076, which obtains filter cartridge information from the identifying element 5075. The reading element 5076 can send the filter cartridge information to the controller); 
the predetermined information includes information from the sensors  (Ebrom, [0358] The filter cartridge 5050 can also include various sensors for determining parameters associated with filter cartridge usage, [0357] The identifying element 5075 and/or controller can track the total volume of water that passes through each filter cartridge 5050 and/or the total time that each filter cartridge 5050 is used).;
an analysis step that comprises analyzing the one or more filters based on the predetermined information acquired by the acquisition step (Ebrom, [0361] The controller can compare the filter cartridge information obtained by the reading element 5076 to compatible filter cartridge information contained in the memory of the controller in order to determine whether the filter cartridge 5050 is compatible, [0371] If the filter cartridge 5050 is compatible, then at step 5118, the reading element 5076 sends all information obtained from the identifying element 5075 to the controller to be stored in the memory, all filter cartridge-related parameters are set, and the user interface, if present, is updated to reflect current filter cartridge 5050 information. Normal operation of the water dispensing system 5032 and the water filter cartridge system 5030 can begin, [0357] The identifying element 5075 and/or controller can track the total volume of water that passes through each filter cartridge 5050 and/or the total time that each filter cartridge 5050 is used); 
an analyzing step that comprises analyzing the performance of the one or more filters or the collected water based on an analysis result obtained by the analysis step (Ebrom, [0358] Information gathered by the sensors can be sent to the controller and can be used to control filter cartridge 5050 and filter cartridge system 5030 operation. Based on the sensed parameters and information about the filter cartridge 5050 obtained from the identifying element 5075, the performance of the filter cartridge 5050, [0009] performance metric). (i.e. the predetermined data is the filter cartridge information in the memory and the parameters being sensed from the sensors, the analysis result could be whether the filter cartridge is compatible or the volume of water passing through the filter, based on the analysis result such as yes the filter cartridge is compatible or an amount of water passing through a filter to determine performance which is the result of analysis ); 
wherein the one or more filters include multiple filters with different performance and/or capacity (Ebrom, [0350] the appliance 5034 can automatically detect the water filter cartridge system 5030 and discover its capabilities. This also enables the water filter cartridge system 5030 control methods and algorithms to reside on the controller, rather than on the main appliance control. Because of this modular functionality, the appliance 5034 will be able to accept a larger variety of filters and can easily adapt to new features and configurations associated with the filter cartridge system 5030. The appliance 5034 can also automatically discover filter cartridges 5050 and the status of any installed filter cartridge 5050 can be communicated to the appliance 5034, [0062] includes filters used by an appliance 12 ), and include a regenerated filter in which a regeneration method and a storage method capable of improving a condition of a used filter based on the analysis result and the result of analysis (Ebrom, [0358] Information gathered by the sensors can be sent to the controller and can be used to control filter cartridge 5050 and filter cartridge system 5030 operation. Based on the sensed parameters and information about the filter cartridge 5050 obtained from the identifying element 5075, the performance of the filter cartridge 5050 can be adjusted … using the user interface, the user select operational properties of the filter cartridge 5050 and filter cartridge sys tem5030 that will lengthen the life of the filter cartridge 5050 while diminishing the level of filtration of water, or vice versa)  are selected and implemented (Ebrom, [0084] control the operation of all of the components and the associated devices to implement an operation or cycle for the appliance, [0091] The messages can include command messages that are used to implement a physical domestic operation cycle of the appliance), wherein the predetermined information includes information capable of obtaining analysis data (Ebrom, [0358] The filter cartridge 5050 can also include various sensors for determining parameters associated with filter cartridge usage) for estimating (Ebrom, [0352] filter cartridge life algorithm) and detecting the degree of wear of each of the multiple filters (Ebrom, [0355] LED light can be changed to different colors or blinked on and off to provide information about the status of the filter cartridge 5050. For example, when a new filter cartridge 5050 is installed, the LED light can be a steady blue color. When the filter cartridge 5050 has only 10% remaining capacity, the LED light can be a steady red color), the analysis data is stored as a database (Ebrom, [0237]  Another manner of implementation is for the consumable 24 and/or consumable holder 16 to have an identifier, and the appliance 12 has stored or access to a database or table of operating cycles for different consumables 24 and/or consumable holders 16).
wherein the information processing method further comprises a displaying step that comprises visualizing the current capabilities of each filter (Ebrom, [0009] The graphical user interface also displays information about a selection for a cycle of operation or options for a cycle of operation based on the information. The information can be about an amount, a price, an attribute, a resource usage, a performance metric, a consumables usage, and/or replenishment data, [0357] The identifying element 5075 and/or controller can track the total volume of water that passes through each filter cartridge 5050 and/or the total time that each filter cartridge 5050 is used ) 
by normalizing the capabilities of one or more filters based on a result of analysis obtained by the analyzing step (Ebrom, [0358] Information gathered by the sensors can be sent to the controller and can be used to control filter cartridge 5050 and filter cartridge system 5030 operation. Based on the sensed parameters and information about the filter cartridge 5050 obtained from the identifying element 5075, the performance of the filter cartridge 5050 can be adjusted) 
and individually scoring the capabilities of the filters, (Ebrom, [0358] the performance of the filter cartridge 5050… using the user interface, the user select operational properties of the filter cartridge 5050 and filter cartridge sys tem5030 that will lengthen the life of the filter cartridge 5050 while diminishing the level of filtration of water, or vice versa, [0354] The LED light can be changed to different colors or blinked on and off to provide information about the status of the filter cartridge 5050. For example, when a new filter cartridge 5050 is installed, the LED light can be a steady blue color. When the filter cartridge 5050 has only 10% remaining capacity, the LED light can be a steady red color. When the filter cartridge 5050 expires, the light can blink red on and off until the filter cartridge 5050 is replaced). (i.e. while paragraph 0081 in the specification describes a numerical scoring system, this terminology is not used in the claims. Examiner interprets scoring as a ranking in performance, such as if the filter needs to be changed sooner or not based on the LED light color).
And wherein the information processing method further comprises a step for analyzing images and sentences associated with the predetermined information for further analysis related to the result of analysis([0069] Examples of materials for holding the information include magnetic strips, bar codes, and images of encoded data including color patterns, shape patterns, plain texts, numeric identifiers, and the like. An appliance having a cycle architecture and being in communication with a performance tag (as for example by using a consumable reader) can optimize the cycle of operation in the appliance for the article in response to the cycle structure, data about a cycle structure, and/or data about a consumable held by the performance tag).
Ebrom does not teach the water circulation management system includes a treated water sensor that senses the treated water input to the water utilization unit and a drainage water sensor that senses drainage water output from the water utilization unit, treated water sensor and the drainage water sensor
Manabe teaches the water circulation management system includes a treated water sensor that senses the treated water input to the water utilization unit and a drainage water sensor that senses drainage water output from the water utilization unit, treated water sensor and the drainage water sensor (Manabe, Page 8 lines 17-20, The first control unit 17 outputs the treated water flow rate detected by the treated water flow rate sensor 6 and the concentrated water drainage flow rate detected by the wastewater flow rate sensor 41 to the second control unit 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ebrom’s teaching of a water circulation management system managing the replacement of one or more filters, using predetermined information from sensor data with Manabe’s teaching of a treated water sensor and a drainage water sensor. The combined teaching provides an expected result of a water circulation management system managing the replacement of one or more filters using predetermined information from a treated water sensor and a drainage water sensor. Therefore, one of ordinary skill in the art would be motivated because by measuring the water flow of the treated and drainage water sensor a more accurate estimation on the filter life can be determined.
	
Regarding claim 12, Ebrom teaches The non-transitory computer readable medium according to claim 6, wherein the control process further comprises an incentive provision step for providing predetermined relevant information that results in performing at least one of providing various kinds of information by a user (Ebrom, [0358], using the user interface, the user select operational properties of the filter cartridge 5050 and filter cartridge system 5030 that will lengthen the life of the filter cartridge 5050 while diminishing the level of filtration of water), collecting the used filter by a user and the replacement of one or more filters by a user, necessary for disclosing or generating the predetermined information. (Ebrom, [0355] If the controller determines that the filter cartridge has no remaining life, the user can be alerted that a filter replacement is required, [0353] e reading element 5076 indicates that the filter cartridge 5050 needs to be changed. Upon replacement of the filter, the indicator will automatically be turned off and reset, [0059] the amount of a given additive needed for a particular load will vary depending on the concentration of that additive. The amount of a particular additive needed to complete a cycle of operation will also depend on the amount and type of laundry being treated, as well as the condition of the laundry (e.g. soil and stain level). The amount, type, and condition of the laundry can be determined utilizing information Supplied by the user, information gathered by sensors associated with the appliance, or information otherwise obtained during the operation of the appliance 12), 
	
Regarding claim 15, Ebrom teaches The information processing method according to claim 8, further comprising an incentive provision step for providing predetermined relevant information that results in performing at least one of providing various kinds of information by a user (Ebrom, [0358], using the user interface, the user select operational properties of the filter cartridge 5050 and filter cartridge system 5030 that will lengthen the life of the filter cartridge 5050 while diminishing the level of filtration of water), collecting the used filter by a user and the replacement of one or more filters by a user, necessary for disclosing or generating the predetermined information (Ebrom, [0355] If the controller determines that the filter cartridge has no remaining life, the user can be alerted that a filter replacement is required, (Ebrom, [0355] If the controller determines that the filter cartridge has no remaining life, the user can be alerted that a filter replacement is required, [0353] e reading element 5076 indicates that the filter cartridge 5050 needs to be changed. Upon replacement of the filter, the indicator will automatically be turned off and reset, [0059] the amount of a given additive needed for a particular load will vary depending on the concentration of that additive. The amount of a particular additive needed to complete a cycle of operation will also depend on the amount and type of laundry being treated, as well as the condition of the laundry (e.g. soil and stain level). The amount, type, and condition of the laundry can be determined utilizing information Supplied by the user, information gathered by sensors associated with the appliance, or information otherwise obtained during the operation of the appliance 12)

Regarding claim 16, Ebrom teaches, The information processing method according to claim 8, wherein the analysis result obtained by the analysis step and the result of analysis obtained by the analyzing step (Ebrom, [0358] Information gathered by the sensors can be sent to the controller and can be used to control filter cartridge 5050 and filter cartridge system 5030 operation. Based on the sensed parameters and information about the filter cartridge 5050 obtained from the identifying element 5075, the performance of the filter cartridge 5050, [0009] performance metric),
 and individual scoring of capability of the filters are communicated over the network for optimization of control of a flow rate of the water passage in the water cycle management system (Ebrom, [0356] For example, the filter cartridge 5050 can send the appliance 5034 information regarding Volume capacity, flow rating, filtration capabilities, and time/temperature dependence of the filter cartridge 5050, [0224] An appliance cycle of operation performed by the appliance process control apparatus 14 can be optimized by information associated with the consumables 24 on which the appliance process control apparatus is operating, [0358]  the performance of the filter cartridge 5050 can be adjusted.)
 and control over maintenance of filter purification function, including filter replacement timing (Ebrom, [0047] The period after which the consumable must be replaced or replenished can be but is not limited to a single cycle of operation, multiple cycles of operation, an amount of time, or a number of uses, [0358] operational properties of the filter cartridge 5050 and filter cartridge system 5030 that will lengthen the life of the filter cartridge 5050 while diminishing the level of filtration of water, or vice versa. )  

Claims 17- 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ebrom et al. (US20100161082A1, herein Ebrom), in view of Manabe et al. (JP2008136974A, note a machine translation is being used for mapping, herein Manabe), in further view of Liao (TW201412975A, note a machine translation is being used for mapping, herein Liao).

Regarding claim 17, The combination of Ebrom and Manabe teach The non-transitory computer readable medium according to claim 1, wherein in the regeneration method and the storage method carried out on the used filter for the water circulation management system (Ebrom, [0358] Information gathered by the sensors can be sent to the controller and can be used to control filter cartridge 5050 and filter cartridge system 5030 operation. Based on the sensed parameters and information about the filter cartridge 5050 obtained from the identifying element 5075, the performance of the filter cartridge 5050 can be adjusted … using the user interface, the user select operational properties of the filter cartridge 5050 and filter cartridge sys tem5030 that will lengthen the life of the filter cartridge 5050 while diminishing the level of filtration of water, or vice versa), 
The combination of Ebrom and Manabe do not teach a regeneration method by washing with an acidic or alkaline liquid is used depending on a type or a condition of the filter and a type of substances deposited on the filter.
Liao teaches a regeneration method by washing with an acidic or alkaline liquid is used depending on a type or a condition of the filter (Liao, page 3 lines 23-24, The cleaning agent for the filter material comprises an alkali agent, a dispersant, a nonionic surfactant, and water, page 2 lines 16 When the high-density pore filter material is clogged, page 2 lines 42-44, FIG. 1, the blocked pore column, that is, the filter material 104, is first connected to the liquid delivery pressurizing device 110 of the cleaning apparatus 100, and the pore column is placed in the washing zone 138 of the soaking tank 102)  and a type of substances deposited on the filter (Liao, page 5 lines 52-53 the contaminants 140 such as coals dissolved in the soaking time can be self-contained from the pores 108 of the filter material 104, page 4 lines 7-10 pulverized coal component contains a large amount of light oil and heavy oil. These light and heavy oils react with the strong base component of the cleaning agent to immediately produce saponification, and the resulting components are soluble in water. In addition, the surfactant formulation contained in the cleaning season can also form water-soluble functional groups on the surface of the grease, so that the pulverized coal embedded in the pores of the filter material will disintegrate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ebrom’s and Manabe’s teaching of a water circulation management system managing the replacement of one or more filters to extend the filter life, with Liao’s teaching of regenerating washing with an alkaline liquid. The combined teaching provides an expected result of a water circulation management system managing the replacement of one or more filters, by extending the filter life by washing with alkaline liquid. Therefore, one of ordinary skill in the art would be motivated because washing with alkaline liquid “can smoothly wash out the coal pollutants from the filter material” as shown by Liao and by cleaning the filter, the filter life can be extended.

Regarding claim 18, The combination of Ebrom and Manabe teach the information processing device according to claim 1, wherein in the regeneration method and the storage method carried out on the used filter for the water circulation management system (Ebrom, [0358] Information gathered by the sensors can be sent to the controller and can be used to control filter cartridge 5050 and filter cartridge system 5030 operation. Based on the sensed parameters and information about the filter cartridge 5050 obtained from the identifying element 5075, the performance of the filter cartridge 5050 can be adjusted … using the user interface, the user select operational properties of the filter cartridge 5050 and filter cartridge sys tem5030 that will lengthen the life of the filter cartridge 5050 while diminishing the level of filtration of water, or vice versa), 
The combination of Ebrom and Manabe do not teach a storage method to store in liquid is used depending on a type or a condition of the filter .
Liao teaches a storage method to store in liquid is used depending on a type or a condition of the filter (Liao, page 3 lines 47-48, the liquid storage tank is used for storing a cleaning liquid. The immersion tank is used to house part of the cleaning liquid, page 4 lines 12-15 106 of the filter medium 104, and the other end is located in the liquid storage tank 112, so that the cleaning liquid 114 stored in the liquid storage tank 112 can be extracted and poured into the filter medium. In the transport path 106 of 104. In one embodiment, the pressurized fluid delivery device 110 may provide a delivery pressure of the cleaning liquid 114, for example greater than 0.1kg / cm 2, page 4 lines 1-2 106 of the filter medium 104, and the other end is located in the liquid storage tank 112, so that the cleaning liquid 114 stored in the liquid storage tank 112 can be extracted and poured into the filter medium. In the transport path 106 of 104. In one embodiment, the pressurized fluid delivery device 110 may provide a delivery pressure of the cleaning liquid 114, for example greater than 0.1kg / cm 2, page 6 lines 36-37 Each of the cleaning agent formulations of Example 2 was prepared into several cleaning agents using the same procedure as the cleaning agent PDGA-1 of Example 1. The types and amounts of the components used in each of the cleaning agent formulations of Example 2 are shown in Table 1 below, page 3 lines 14 urgent need for a clear filter that can effectively clean highly contaminated media). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ebrom’s and Manabe’s teaching of a water circulation management system managing the replacement of one or more filters by extending the filter life, using predetermined information from sensor data with Liao’s teaching of liquid stored based on the condition of the filter (the filter is dirty). The combined teaching provides an expected result of a water circulation management system managing the replacement of one or more filters to extend the filter life, where the replacement comes from cleaning having liquid stored based on the condition of the filter (the filter is dirty). Therefore, one of ordinary skill in the art would be motivated because having liquid stored “can smoothly wash out the coal pollutants from the filter material” as shown by Liao and by cleaning the filter, the filter life can be extended.

Regarding claim 19, The combination of Ebrom and Manabe teach The non-transitory computer readable medium according to claim 6, wherein in the regeneration method and the storage method carried out on the used filter for the water circulation management system (Ebrom, [0358] Information gathered by the sensors can be sent to the controller and can be used to control filter cartridge 5050 and filter cartridge system 5030 operation. Based on the sensed parameters and information about the filter cartridge 5050 obtained from the identifying element 5075, the performance of the filter cartridge 5050 can be adjusted … using the user interface, the user select operational properties of the filter cartridge 5050 and filter cartridge sys tem5030 that will lengthen the life of the filter cartridge 5050 while diminishing the level of filtration of water, or vice versa), 
The combination of Ebrom and Manabe do not teach a regeneration method by washing with an acidic or alkaline liquid is used depending on a type or a condition of the filter and a type of substances deposited on the filter.
Liao teaches a regeneration method by washing with an acidic or alkaline liquid is used depending on a type or a condition of the filter (Liao, page 3 lines 23-24, The cleaning agent for the filter material comprises an alkali agent, a dispersant, a nonionic surfactant, and water, page 2 lines 16 When the high-density pore filter material is clogged, page 2 lines 42-44, FIG. 1, the blocked pore column, that is, the filter material 104, is first connected to the liquid delivery pressurizing device 110 of the cleaning apparatus 100, and the pore column is placed in the washing zone 138 of the soaking tank 102)  and a type of substances deposited on the filter (Liao, page 5 lines 52-53 the contaminants 140 such as coals dissolved in the soaking time can be self-contained from the pores 108 of the filter material 104, page 4 lines 7-10 pulverized coal component contains a large amount of light oil and heavy oil. These light and heavy oils react with the strong base component of the cleaning agent to immediately produce saponification, and the resulting components are soluble in water. In addition, the surfactant formulation contained in the cleaning season can also form water-soluble functional groups on the surface of the grease, so that the pulverized coal embedded in the pores of the filter material will disintegrate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ebrom’s and Manabe’s teaching of a water circulation management system managing the replacement of one or more filters to extend the filter life, with Liao’s teaching of regenerating washing with an alkaline liquid. The combined teaching provides an expected result of a water circulation management system managing the replacement of one or more filters, by extending the filter life by washing with alkaline liquid. Therefore, one of ordinary skill in the art would be motivated because washing with alkaline liquid “can smoothly wash out the coal pollutants from the filter material” as shown by Liao and by cleaning the filter, the filter life can be extended.

Regarding claim 20, The combination of Ebrom and Manabe teach The non-transitory computer readable medium according to claim 6, wherein in the regeneration method and the storage method carried out on the used filter for the water circulation management system (Ebrom, [0358] Information gathered by the sensors can be sent to the controller and can be used to control filter cartridge 5050 and filter cartridge system 5030 operation. Based on the sensed parameters and information about the filter cartridge 5050 obtained from the identifying element 5075, the performance of the filter cartridge 5050 can be adjusted … using the user interface, the user select operational properties of the filter cartridge 5050 and filter cartridge sys tem5030 that will lengthen the life of the filter cartridge 5050 while diminishing the level of filtration of water, or vice versa), 
The combination of Ebrom and Manabe do not teach a storage method to store in liquid is used depending on a type or a condition of the filter .
Liao teaches a storage method to store in liquid is used depending on a type or a condition of the filter (Liao, page 3 lines 47-48, the liquid storage tank is used for storing a cleaning liquid. The immersion tank is used to house part of the cleaning liquid, page 4 lines 12-15 106 of the filter medium 104, and the other end is located in the liquid storage tank 112, so that the cleaning liquid 114 stored in the liquid storage tank 112 can be extracted and poured into the filter medium. In the transport path 106 of 104. In one embodiment, the pressurized fluid delivery device 110 may provide a delivery pressure of the cleaning liquid 114, for example greater than 0.1kg / cm 2, page 4 lines 1-2 106 of the filter medium 104, and the other end is located in the liquid storage tank 112, so that the cleaning liquid 114 stored in the liquid storage tank 112 can be extracted and poured into the filter medium. In the transport path 106 of 104. In one embodiment, the pressurized fluid delivery device 110 may provide a delivery pressure of the cleaning liquid 114, for example greater than 0.1kg / cm 2, page 6 lines 36-37 Each of the cleaning agent formulations of Example 2 was prepared into several cleaning agents using the same procedure as the cleaning agent PDGA-1 of Example 1. The types and amounts of the components used in each of the cleaning agent formulations of Example 2 are shown in Table 1 below, page 3 lines 14 urgent need for a clear filter that can effectively clean highly contaminated media). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ebrom’s and Manabe’s teaching of a water circulation management system managing the replacement of one or more filters by extending the filter life, using predetermined information from sensor data with Liao’s teaching of liquid stored based on the condition of the filter (the filter is dirty). The combined teaching provides an expected result of a water circulation management system managing the replacement of one or more filters to extend the filter life, where the replacement comes from cleaning having liquid stored based on the condition of the filter (the filter is dirty). Therefore, one of ordinary skill in the art would be motivated because having liquid stored “can smoothly wash out the coal pollutants from the filter material” as shown by Liao and by cleaning the filter, the filter life can be extended.
Regarding claim 21, The combination of Ebrom and Manabe teach The information processing method according to claim 8, wherein in the regeneration method and the storage method carried out on the used filter for the water circulation management system (Ebrom, [0358] Information gathered by the sensors can be sent to the controller and can be used to control filter cartridge 5050 and filter cartridge system 5030 operation. Based on the sensed parameters and information about the filter cartridge 5050 obtained from the identifying element 5075, the performance of the filter cartridge 5050 can be adjusted … using the user interface, the user select operational properties of the filter cartridge 5050 and filter cartridge sys tem5030 that will lengthen the life of the filter cartridge 5050 while diminishing the level of filtration of water, or vice versa), 
The combination of Ebrom and Manabe do not teach a regeneration method by washing with an acidic or alkaline liquid is used depending on a type or a condition of the filter and a type of substances deposited on the filter.
Liao teaches a regeneration method by washing with an acidic or alkaline liquid is used depending on a type or a condition of the filter (Liao, page 3 lines 23-24, The cleaning agent for the filter material comprises an alkali agent, a dispersant, a nonionic surfactant, and water, page 2 lines 16 When the high-density pore filter material is clogged, page 2 lines 42-44, FIG. 1, the blocked pore column, that is, the filter material 104, is first connected to the liquid delivery pressurizing device 110 of the cleaning apparatus 100, and the pore column is placed in the washing zone 138 of the soaking tank 102)  and a type of substances deposited on the filter (Liao, page 5 lines 52-53 the contaminants 140 such as coals dissolved in the soaking time can be self-contained from the pores 108 of the filter material 104, page 4 lines 7-10 pulverized coal component contains a large amount of light oil and heavy oil. These light and heavy oils react with the strong base component of the cleaning agent to immediately produce saponification, and the resulting components are soluble in water. In addition, the surfactant formulation contained in the cleaning season can also form water-soluble functional groups on the surface of the grease, so that the pulverized coal embedded in the pores of the filter material will disintegrate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ebrom’s and Manabe’s teaching of a water circulation management system managing the replacement of one or more filters to extend the filter life, with Liao’s teaching of regenerating washing with an alkaline liquid. The combined teaching provides an expected result of a water circulation management system managing the replacement of one or more filters, by extending the filter life by washing with alkaline liquid. Therefore, one of ordinary skill in the art would be motivated because washing with alkaline liquid “can smoothly wash out the coal pollutants from the filter material” as shown by Liao and by cleaning the filter, the filter life can be extended.

Regarding claim 22, The combination of Ebrom and Manabe teach The information processing method according to claim 8, wherein in the regeneration method and the storage method carried out on the used filter for the water circulation management system, a storage method to store in liquid is used depending on a type or a condition of the filter (Ebrom, [0358] Information gathered by the sensors can be sent to the controller and can be used to control filter cartridge 5050 and filter cartridge system 5030 operation. Based on the sensed parameters and information about the filter cartridge 5050 obtained from the identifying element 5075, the performance of the filter cartridge 5050 can be adjusted … using the user interface, the user select operational properties of the filter cartridge 5050 and filter cartridge sys tem5030 that will lengthen the life of the filter cartridge 5050 while diminishing the level of filtration of water, or vice versa), 
The combination of Ebrom and Manabe do not teach a storage method to store in liquid is used depending on a type or a condition of the filter .
Liao teaches a storage method to store in liquid is used depending on a type or a condition of the filter (Liao, page 3 lines 47-48, the liquid storage tank is used for storing a cleaning liquid. The immersion tank is used to house part of the cleaning liquid, page 4 lines 12-15 106 of the filter medium 104, and the other end is located in the liquid storage tank 112, so that the cleaning liquid 114 stored in the liquid storage tank 112 can be extracted and poured into the filter medium. In the transport path 106 of 104. In one embodiment, the pressurized fluid delivery device 110 may provide a delivery pressure of the cleaning liquid 114, for example greater than 0.1kg / cm 2, page 4 lines 1-2 106 of the filter medium 104, and the other end is located in the liquid storage tank 112, so that the cleaning liquid 114 stored in the liquid storage tank 112 can be extracted and poured into the filter medium. In the transport path 106 of 104. In one embodiment, the pressurized fluid delivery device 110 may provide a delivery pressure of the cleaning liquid 114, for example greater than 0.1kg / cm 2, page 6 lines 36-37 Each of the cleaning agent formulations of Example 2 was prepared into several cleaning agents using the same procedure as the cleaning agent PDGA-1 of Example 1. The types and amounts of the components used in each of the cleaning agent formulations of Example 2 are shown in Table 1 below, page 3 lines 14 urgent need for a clear filter that can effectively clean highly contaminated media). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ebrom’s and Manbe’s teaching of a water circulation management system managing the replacement of one or more filters by extending the filter life, using predetermined information from sensor data with Liao’s teaching of liquid stored based on the condition of the filter (the filter is dirty). The combined teaching provides an expected result of a water circulation management system managing the replacement of one or more filters to extend the filter life, where the replacement comes from cleaning having liquid stored based on the condition of the filter (the filter is dirty). Therefore, one of ordinary skill in the art would be motivated because having liquid stored “can smoothly wash out the coal pollutants from the filter material” as shown by Liao and by cleaning the filter, the filter life can be extended.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 12:30pm - 8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YVONNE TRANG FOLLANSBEE/Examiner, Art Unit 2117  
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117